Citation Nr: 0515752	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  92-21 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral upper 
extremity disability. 
 
2.  Entitlement to service connection for bilateral lower 
extremity disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
January 1986 to November 1986, from June 13, 1987 to June 26, 
1987, and from March 4, 1989 to March 18, 1989.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the San Juan, Puerto Rico Regional Office (RO) 
that among other things, denied service connection for 
bilateral arm and leg disability, as well as increased 
ratings for cervical paravertebral fibromyositis with 
radiculopathy and lumbar paravertebral fibromyositis with 
focal posterior disc herniation.  

The Board notes, however, that in written correspondence to 
the RO dated in February 2002, the veteran affirmatively 
withdrew the issues of an increased rating for the service-
connected cervical and lumbar spine disorders.  These matters 
are thus no longer before the Board for appellate 
consideration. 

This case was remanded by decisions of the Board dated in 
August 1994 and May 1999, and is once again before the 
signatory Member for disposition.  


FINDINGS OF FACT

1.  There is competent medical evidence of record that 
bilateral lower extremity symptomatology is functionally 
related to the service-connected lumbar paravertebral 
fibromyositis with focal posterior disc herniation and is not 
an independent medical entity. 

2.  There is competent medical evidence of record that 
bilateral upper extremity symptomatology is functionally 
related to the service-connected cervical paravertebral 
fibromyositis with radiculopathy and is not an independent 
medical entity.


CONCLUSIONS OF LAW

1.  Bilateral leg symptoms are part and parcel of the already 
service-connected lumbar paravertebral fibromyositis with 
focal posterior disc herniation; a separate and independent 
lower extremity disorder was not otherwise incurred in or 
aggravated by ADCUTRA.  38 U.S.C.A. §§ 101 (24) 106, 1110, 
1131 (West 2002 & Supp. 2004); 38 C.F.R. § 4.14 (2004).

2.  Bilateral arm symptoms are part and parcel of the already 
service-connected cervical paravertebral fibromyositis with 
radiculopathy; a separate and independent upper extremity 
disorder was not otherwise incurred in or aggravated by 
ADCUTRA.  38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002 
& Supp. 2004); 38 C.F.R. § 4.14 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that she now has disabilities of the 
arms and legs as the result of being struck by lightening 
during training, or which are secondary to service-connected 
cervical and lumbar spine disorder for which service 
connection should be granted. 

Initially, the Board points out that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), has imposed new duties on VA to provide notice 
and assistance to claimants in order to help them 
substantiate their claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2004).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2004).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims of entitlement to service connection 
for bilateral upper and lower extremity disabilities have 
been accomplished.  As evidenced by the July 1992 statement 
of the case, and the June 1998 and June 2004 supplemental 
statements of the case, the veteran and representative have 
been notified of the law and regulations governing 
entitlement to the benefits sought, the evidence that would 
substantiate the claims, and the evidence which has been 
considered in connection with this appeal.  

Moreover, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
38 U.S.C.A. § 5103(a); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter to the veteran 
dated in September 2003, the RO informed her of what the 
evidence had to show to establish service connection, what 
medical and other evidence the RO needed from her, what 
information or evidence the appellant could provide in 
support of the claim, and what evidence VA would try to 
obtain on her behalf.  The letter also advised her to send 
necessary evidence, and thereby put her on notice to submit 
relevant evidence in her possession.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say that its decision was not meant to 
invalidate any existing decision made prior to such notice, 
and that VA would satisfy the VCAA notice requirements by 
ensuring that the proper notice was ultimately provided, or 
by providing an analysis as to why the claimant was not 
prejudiced by the absence of such notice.  Id, at 120, 122-4.

The Board finds that the veteran in this case was not 
prejudiced by the delayed notice, as she would have received 
the same benefit as if she had submitted evidence prior to 
initial adjudication.  The effective date of any award based 
on such evidence would have been fixed in accordance with the 
claim that was the subject of the initial adjudication.  See 
38 C.F.R. § 3.400 

The Board finds that all necessary development has been 
accomplished.  VA has made the required efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
her claim as evidenced by scheduling her for multiple VA 
examinations over the years, most recently in April 2004.  
See 38 U.S.C.A. § 5103A(d).  All known VA outpatient clinical 
records have been retrieved and associated with the claims 
folder.  The case was remanded for further development in 
August 1994 and May 1999.  The appellant wrote in October 
2003 that she had no more medical evidence to submit at that 
time.  Under these circumstances, the Board finds that 
further assistance would have no reasonable possibility of 
substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  The claims are ready to be 
considered on the merits.

Factual Background

The record reflects that during a period of her ACDUTRA, a 
Statement of Medical Examination and Duty Status dated in 
June 1987 noted that the appellant was struck by lightning 
and suffered second-degree burns on the left side of her 
body.  VA outpatient clinical records dated in 1988 show 
continuing treatment and follow-up for complaints of cervical 
and low back pain.  The veteran reported symptoms that 
included numbness and weakness in the lower extremities.  A 
Medical Board examination and proceedings report dated in May 
1988 showed subjective complaints of low back and neck pain 
without objective findings to substantiate an organic cause 
for pain.  A Statement of Medical Examination and Duty Status 
report in March 1989 indicated that the veteran was seen for 
complaints of acute low back pain.  

The appellant underwent a VA examination in December 1990 and 
complained of cervical and back pain with radiation into the 
right arm and hand, with numbness and tingling in the right 
shoulder, feet and ankles.  On special orthopedic examination 
of that same date, it was noted that she had pain in the back 
that radiated into the buttocks and right lower extremity 
with tingling.

By rating action dated in January 1991, service connection 
was granted for cervical paravertebral and upper back 
myositis, post trauma, and lumbar paravertebral myositis, 
post trauma.  In February 1991, the veteran filed a claim for 
service connection for disorders that included numbness, 
weakness and loss of grip strength in both arms, and left and 
right leg disability.  

VA outpatient record dated between 1991 and 1994 reflect 
continuing treatment and follow-up for recurrent and non-
traumatic exacerbations of cervical and lumbar spine pain for 
which she underwent examination and diagnostic work-up.  The 
veteran was shown to have complaints that included numbness, 
leg cramps, and radiating pain into the upper and lower 
extremities.  Reduced muscle strength in the upper and lower 
extremities was reported in April 1993.  Provisional 
assessments of cervical radiculopathy were recorded in March 
1993 and August 1994.  An assessment of left C-5 
radiculopathy was rendered in April 1994.  

The veteran was afforded VA orthopedic and neurologic 
examinations in May 1995 and complained of cervical pain with 
radiation into the right arm and hand associated with 
numbness, a stabbing sensation and loss of strength.  She 
also referred to low back pain with radiation into the left 
leg and numbness and a stabbing sensation.  Examination 
findings on neurologic examination included some handgrip 
weakness, diminished sensation on the right, as well as 
weakness in the lower extremities graded as IV/V.  The 
orthopedic evaluation indicated no sensory loss, neurological 
deficit or pathological reflexes, and normal strength in the 
both arms and legs.  The veteran was found to have 
degenerative joint disease of the apophyseal joints of the 
lumbar spine by CAT scan.

The appellant was hospitalized between March and April 1996 
for relief of multiple musculoskeletal complaints.  The 
discharge diagnoses included cervical and lumbar myositis and 
L5-S1 radiculopathies.

VA outpatient records dating from 1998 reflect continuing 
orthopedic complaints including recurring cervical and lumbar 
spine exacerbation and chronic symptomatology.  Cervical 
radiculopathy and lumbar disc disease were cited.  Magnetic 
resonance imaging (MRI) in August 1999 revealed findings 
compatible with fifth lumbar vertebral body, left side 
posterior aspect hemangioma, posterior disc herniation at L5-
S1, posterior disc bulging at L2-3, L3-4 and L4-5.  She was 
seen in January 2000 for complaints of left knee and right 
hip pain.  It was noted that low back pain was affecting 
ambulation tolerance.  X-rays of the left knee and right hip 
in February 2000 were interpreted as normal.  Both knees were 
reported to be painful with diminished strength in May 2000.  
An EMG interpretation in September 2001 was compatible with 
bilateral L5 and S1 radiculopathies.

The veteran complained of severe low back pain with 
occasional radiation into the mid buttock and posterior leg 
with numbness below the knee joints on VA spine examination 
in October 1999.  Findings on examination included objective 
evidence of weakness of both ankles, muscle atrophy of the 
left thigh and calf, positive straight leg raising, 
bilaterally, and diminished knee and ankle jerk, bilaterally.

The veteran underwent a VA spine examination in August 2001.  
It was noted that she complained of severe cervico-
dorsolumbar spine with radiation to both buttocks and the 
posterior legs to the toes, and numbness in both legs.  It 
was noted that she referred to cervical spine pain that 
radiated to both arms and forearms with numbness of the first 
three fingers, bilaterally.  Following examination, diagnoses 
included bilateral C6-7 radiculopathies by EMG in November 
1996, and bilateral L5-S1 radiculopathies by EMG in September 
2001.  Following VA neurological examination on that same 
date, the examiner stated that the veteran carried a 
diagnosis of carpal tunnel syndrome, but that her complaints 
of a severe degree of weakness [in the arms and hands] did 
not match with the lack of atrophy of the hand muscles.  It 
was opined that the history of cervical and lumbar 
spondylosis and electrophysiological evidence for 
radiculopathy in both areas might have been contributing to 
the symptoms that she was exhibiting at the moment.  
Additional nerve conduction and EMG studies were recommended 
to delineate the carpal tunnel syndrome versus symptoms 
related to cervical radiculopathy. 

An RO rating action dated in January 2002 changed the 
previous service-connected lumbar spine diagnosis to lumbar 
fibromyositis with focal posterior disc herniation at L5-S1, 
L2-L3, and L3-L4, with straightening of the lumbar lordosis, 
and increased the evaluation to 60 percent disabling.  The 
service-connected neck disorder was modified to cervical 
paravertebral fibromyositis with bilateral clinical 
radiculopathy by EMG, and evaluated as 40 percent disabling.  
The cervical and lumbar spine disorders were both rated in 
accordance with 38 C.F.R. § 3.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome.  The veteran was awarded a 
total rating based on unemployability based on the increased 
schedular evaluations.

The veteran underwent a comprehensive VA spine examination, 
to include a neurological evaluation, in January 2004.  Her 
complaints included worsening neck pain with radiation into 
the both upper extremities down through the fingers.  
Following examination, diagnoses of cervical myositis and C6-
C7 bilateral radiculopathy EMG were rendered.

The veteran was subsequently afforded a VA joints examination 
April 2004, to include an opinion as to the etiology of 
current bilateral upper and lower extremity symptomatology.  
The examiner noted that the claims folder, training records 
and the results of the previous compensation and pension 
examination were carefully reviewed.  A comprehensive 
examination was performed.  Radiological studies of the 
shoulders, elbows, knees and hands were obtained disclosing 
no abnormalities.  It was the examiner's opinion that the 
current bilateral arm and leg disorders and subjective 
complaints were more likely than not referred pain from the 
veteran's cervical and low back disabilities.  It was further 
added that bilateral upper and lower extremity symptomatology 
was not as likely as not caused by the June 1987 lightening 
strike while the veteran was on ACDUTRA.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred while performing inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2004 & Supp. 
2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2004).  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2004).  

Legal Analysis

The veteran is service connected for a cervical spine 
disorder that includes radiculopathy, a disease of the nerve 
roots.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 863 
(26th ed. 1981).  Service connection is also in effect for 
lumbosacral spine disability that includes disc disease at 
multiple levels.  It is well established that radiculopathy 
may be a symptom of disc disease.  Both the service-connected 
neck and the low back disabilities have been rated in 
accordance with intervertebral disc disease which encompasses 
radiculopathy.  See 38 C.F.R. § 4.71a, Diagnostic Code 9593 
(prior to September 26, 2003) and Diagnostic Code 5243 
effective September 26, 2003.

The record reflects that the appellant has consistently 
complained of symptoms in the arms and legs that include 
pain, numbness, tingling and weakness, etc.  The evidence 
shows that she has had extensive diagnostic work-up over the 
years for which diagnoses including cervical and lumbosacral 
spine radiculopathies have been rendered.  Clinical records 
indicate that the symptoms she experiences in the arms and 
legs are attributable to a radicular component of the 
service-connected bilateral neck and low back disorders.  On 
most recent VA examination in April 2004, the examiner 
specifically found that current bilateral arm and leg 
symptoms and subjective complaints were more likely than not 
referred pain from the veteran's cervical and low back 
disabilities.  No objective findings referable to the arms 
and legs were indicated at that time.  As such, the Board 
deems bilateral upper and lower extremity symptomatology to 
be part and parcel of the already service-connected cervical 
and lumbosacral spine disabilities, and not separate and 
distinct disorders in and of themselves.

The record reflects that the RO has already conceded that 
radiculopathy manifested by upper and lower extremity 
symptomatology is a part of the service-connected cervical 
and lumbar spine disorders.  VA is precluded from 
compensating the veteran for the very same symptoms as those 
that are part and parcel of an already service-connected 
disorder. See Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
award of service connection for separate and distinct arm and 
leg disabilities would contravene VA's prohibition against 
pyramiding. See 38 C.F.R. § 4.14 (2004).

In summary, the Board concludes that the veteran's arm and 
leg symptomatology are part and parcel of her service-
connected cervical and lumbar spine disorders.  Therefore, 
separate grants of service connection for  upper and lower 
extremity disabilities must be denied.


ORDER

A separate grant of service connection for bilateral arm 
disability is denied.

A separate grant of service connection for bilateral leg 
disability is denied.  



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


